Case 6:17-cr-00011-SEH Document 76 Filed 01/15/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

 

UNITED STATES OF AMERICA, CR 17-11-H-SEH
Plaintiff,

VS. ORDER
JEREMY MICHAEL SULLIVAN,

Defendant.

 

 

Pending before the Court is the United States’ unopposed motion for
telephonic testimony of one of its witnesses. For good cause shown,

IT IS ORDERED that Patricia Pizzo may testify by telephone for the
revocation hearing set January 21, 2021, in Helena, Montana. The United States
shall make arrangements with the Court Clerk’s staff and Ms. Pizzo.

DATED this "4, of January, 2021.

om Litedld on

SAM E. HADDON
United States District Judge
